Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-18-00037-CV

                 IN THE INTEREST OF N.A.S., JR., B.R.S., and R.C.S., Children

                    From the 198th Judicial District Court, Bandera County, Texas
                                  Trial Court No. CV-14-0000351
                            Honorable M. Rex Emerson, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 21, 2018

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion contains a certificate of

service to appellee, who has not opposed the motion. Therefore, we grant the motion and dismiss

the appeal. See TEX. R. APP. P. 42.1(a)(1). Costs of the appeal are taxed against appellant.

                                                   PER CURIAM